Exhibit 10.2

 

LUBY’S, INC.

 

INCENTIVE STOCK PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of __________ (the “Award
Agreement”), is entered into by and between by LUBY’S, INC. (the "Company") and
___________ (the "Grantee"), upon the following terms and conditions:

 

1.     Grant. Company hereby grants ________ shares of Restricted Stock (the
“Restricted Stock”) as of ___________ (the “Award Date”) subject to the
restrictions set forth in this Award Agreement and subject to all applicable
provisions of the Luby’s Incentive Stock Plan (The “Plan”), as it may be amended
from time to time, which provisions are incorporated by reference and made a
part hereof to the same extent as if set forth in their entirety herein, and to
such other terms necessary or appropriate to the grant hereof having been made.
Each share of Restricted Stock corresponds to one (1) share of Common Stock, par
value $0.32 per share ("Common Stock"), of the Company.

 

2.     Restrictions on Transfer. Except as otherwise provided herein, Restricted
Stock granted hereunder shall become unrestricted on the third anniversary of
the Award Date. (“Lapse Date”). None of the Restricted Stock may be sold,
transferred, pledged, hypothecated or otherwise encumbered or disposed of until
the restrictions have lapsed in accordance with this Award Agreement. Except as
provided in Section 6, all Restricted Stock to which restrictions have not yet
lapsed shall be forfeited to the Company immediately upon Termination of
Grantee’s Employment.

 

3.     Rights as Stockholder. Grantee shall have no rights as a stockholder with
respect to any Restricted Stock until a stock certificate for the shares is
issued in Grantee’s name. Once any such stock certificate is issued in Grantee’s
name, Grantee shall be entitled to all rights associated with ownership of the
Restricted Stock, except that the Restricted Stock will remain subject to the
restrictions set forth herein and if any additional shares of Common Stock
become issuable on the basis of such Restricted Stock (e.g., a stock dividend),
any such additional shares shall be subject to the same restrictions as the
shares of Restricted Stock to which they relate. Each stock certificate
evidencing any Restricted Stock shall contain such legends and stock transfer
instructions or limitations as may be determined or authorized by the Committee
which administers the Plan (the “Committee”) in its sole discretion; and the
Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in effect and require,
as a condition to issuing any such certificate, that the Grantee tender to the
Company a stock power duly executed in blank relating thereto. Any dividends
payable on the Restricted Stock shall be paid in cash to Grantee on the day on
which the corresponding cash dividends are paid to shareholders of record, or as
soon as administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third calendar month following the day on which such
cash dividends are paid to shareholders of record.

 

4.     Adjustments. In the event of any change in the outstanding Common Stock
by reason of a stock split, stock dividend, combination or reclassification of
shares, recapitalization, merger, or similar event, the Committee may adjust
proportionally the number of shares of Restricted Stock. In the event of any
other change affecting the Common Stock or any distribution (other than normal
cash dividends) to holders of Common Stock, such adjustments as may be deemed
equitable by the Committee, including adjustments to avoid fractional shares,
may be made to give proper effect to such event.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Non-Assignability. No benefit payable under, or interest in, this Award
Agreement or in the shares of Common Stock to be issued to Grantee hereunder
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge and any such attempted action shall
be void and no such benefit or interest shall be, in any manner, liable for, or
subject to, Grantee’s or Grantee’s beneficiary’s debts, contracts, liabilities
or torts; provided, however, nothing in this Section shall prevent transfer
(i) by will, (ii) by applicable laws of descent and distribution or (iii) to an
alternate payee to the extent that a Qualified Domestic Relations Order so
provides, as further described in the Plan.

 

6.     Continuous Employment. If Grantee’s employment with the Company or an
Affiliate of the Company is terminated for any reason, except as provided below,
Grantee’s Restricted Stock shall automatically expire and terminate, and shall
be forfeited to the Company, on the date of Termination of Grantee’s Employment.
Notwithstanding anything herein to the contrary, the Lapse Date of the
Restricted Stock may be accelerated (by notice in writing) by the Company in its
sole discretion at any time. “Termination of Grantee’s Employment” shall mean
the last date that Grantee is either an employee of the Company or an Affiliate
or engaged as a consultant or director of the Company or an Affiliate.

 

(a)     Retirement. If Grantee terminates Grantee’s employment with the Company
or an Affiliate of the Company by retirement on or after Grantee's 65th
birthday, then the Lapse Date of the Restricted Stock granted under this Award
Agreement shall be accelerated as of the day preceding Grantee’s retirement,
subject to Grantee’s execution of a general release and waiver in a form
provided by the Company.

 

(b)     Death. If Grantee’s employment with the Company or an Affiliate of the
Company terminates due to Grantee’s death, then the Lapse Date of the Restricted
Stock granted under this Award Agreement will become unrestricted as of the day
preceding Grantee’s death.

 

(c)     Permanent and Total Disability. If Grantee’s employment with the Company
or an Affiliate of the Company terminates due to Grantee’s Permanent and Total
Disability, and Grantee has been employed by Company for at least 3 years, then
the Lapse Date of the Restricted Stock granted under this Award Agreement will
be accelerated, as of the date preceding the termination of Grantee’s
employment, subject to execution by Grantee of a general release and waiver in a
form provided by the Company.

 

“Permanent and Total Disability” shall have the meaning ascribed to such term
under Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(together with the regulations and other official guidance promulgated
thereunder, the “Code”), and with such permanent and total disability being
certified prior to termination of Grantee’s employment by (i) the Social
Security Administration, (ii) such other body having the relevant
decision-making power applicable to the Company (such as an insurance carrier),
or (iii) an independent medical advisor appointed by the Company in its sole
discretion, as applicable.

 

(d)     Leave of Absence. Lapse Date may be suspended by the Company in its sole
discretion during a leave of absence by Grantee as provided from time to time
according to Company policies and practices.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Change of Control. All Restricted Stock shall become immediately
unrestricted upon a Change of Control, as defined in the Plan. If, on the date
of termination of Grantee's employment with the Company or an affiliate of the
Company, Grantee is entitled to rights or benefits under a written Change of
Control Agreement with the Company containing provisions relating to Restricted
Stock which are more favorable to Grantee than those contained in this Award
Agreement, the provisions of such Change of Control Agreement shall prevail.

 

7.     Disputes. If the employment of Grantee shall terminate prior to the Lapse
Date of the Restricted Stock, and there exists a dispute between Grantee and the
Company as to the satisfaction of the conditions of this Award Agreement, the
Restricted Stock shall remain subject to the restrictions contained herein until
the resolution of such dispute, regardless of any intervening expiration of the
restrictions, except that any dividends that may be payable to the holders of
record of shares of Common Stock as of a date during the period from termination
of Grantee's employment to the resolution of such dispute (the "Suspension
Period") shall:

 

(1)      to the extent to which such dividends would have been payable to
Grantee on the shares of Restricted Stock, be held by the Company as part of its
general funds, and shall be paid to or for the account of Grantee only upon, and
in the event of, a resolution of such dispute in a manner favorable to Grantee,
and then only with respect to such of the shares as to which such resolution
shall be so favorable, and

 

(2)      be canceled upon, and in the event of, a resolution of such dispute in
a manner unfavorable to Grantee, and then only with respect to such of the
shares as to which such resolution shall be so unfavorable.

 

8.     Form and Timing of Payment. Restricted Stock shall be paid by the Company
in shares of Common Stock (on a one-to-one basis) on, or as soon as practicable
after, the Lapse Date of the Restricted Stock has passed (which, for purposes of
this Section, includes the date of any acceleration as referenced in Section 6),
but in any event, within the period ending on the later to occur of the date
that is 2 1/2 months from the end of (i) Grantee’s tax year that includes the
Lapse Date of the Restricted Stock, or (ii) the Company’s tax year that includes
the applicable Lapse Date of the Restricted Stock (which payment schedule is
intended to comply with the “short-term deferral” exemption from the application
of Section 409A of the Code). Shares of Common Stock issued that become
unrestricted shall be deemed to be issued in consideration of past services
actually rendered by Grantee to the Company or an Affiliate or for its benefit
for which Grantee has not previously been compensated or for future services to
be rendered, as the case may be, which the Company deems to have a value at
least equal to the aggregate par value thereof.

 

9.     Tax Withholding. All payments or grants made pursuant to this Award
Agreement shall be subject to withholding of all applicable taxes, based on the
minimum statutory withholding rates for federal, state and local tax purposes,
including any employment taxes resulting from the lapsing of the restrictions
(the “Tax Obligations”). In the event that Company requests Grantee to do so,
Grantee hereby agrees that Grantee will satisfy the Tax Obligations resulting
from the lapsing of the restrictions by authorizing, and Grantee hereby
authorizes, the Company to withhold from the shares of Common Stock otherwise
deliverable to Grantee as a result of the lapsing of the restrictions in
accordance herewith, a number of shares having a fair market value less than or
equal to the Tax Obligations. Any shares of Common Stock withheld by the Company
hereunder shall not be deemed to have been issued by the Company for any purpose
under the Plan and shall remain available for issuance thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

The number of shares of Common Stock tendered by Grantee pursuant to this
Section shall be determined by the Company and be valued at the fair market
value of the Common Stock on the date the Tax Obligations arise. To the extent
that the number of shares tendered by Grantee pursuant to this Section is
insufficient to satisfy the Tax Obligations, Grantee hereby authorizes the
Company to deduct from Grantee’s compensation the additional amount necessary to
fully satisfy the Tax Obligations. If the Company chooses not to deduct such
amount from Grantee’s compensation, Grantee agrees to pay the Company, in cash
or by check, the additional amount necessary to fully satisfy the Tax
Obligations. Grantee agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section. No certificates representing the shares of Common Stock shall be
delivered to Grantee unless and until Grantee has satisfied Grantee’s
obligations with respect to the full amount of all federal, state and local tax
withholding or other employment taxes applicable to Grantee resulting from the
payment of the Restricted Stock earned.

 

10.     Section 83(b) Election. Under Section 83 of the Code, the difference
between the purchase price paid by the Grantee for the Restricted Stock, if any,
and their fair market value on the Lapse Date of the Restricted Stock, will be
reportable as ordinary income at that time. Grantee may elect to be taxed on the
Award Date with respect to Restricted Stock rather than when such restrictions
lapse by filing an election under Section 83(b) of the Code in a form similar to
that set forth in Exhibit A hereto with the Internal Revenue Service within
30 days after the Award Date. Failure to make this filing within the 30-day
period will result in the recognition of ordinary income by Grantee (in the
event the Fair Market Value of the shares increases after the Award Date) as the
forfeiture restrictions lapse.

 

GRANTEE ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF. GRANTEE IS RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.

 

11.     Award Agreement Subject to Plan. This Award Agreement is subject to the
Plan. The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All definitions of words and terms contained in the Plan shall be
applicable to this Award Agreement.

 

12.     No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment, or interfere with
the right of the Company or its Affiliates to terminate at any time the service
of the Grantee. Any questions as to whether and when there has been a
termination of Grantee's employment, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.

 

13.     Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Texas without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in Harris
County, Texas.

 

 
 

--------------------------------------------------------------------------------

 

 

14.     Severability. The provisions of this Award Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.

 

15.     Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.

 

16.     Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Grantee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Grantee.

 

17.      Entire Agreement; Amendment. This Award Agreement and any other
agreements and instruments contemplated by this Award Agreement contain the
entire agreement of the parties, and this Award Agreement may be amended only in
writing signed by both parties.

 

18.      Notices. Any notice hereunder by the holder of this Option shall be
given to the Company in writing and such notice and any payment hereunder shall
be deemed duly given or made only upon receipt thereof at the Company's
principal office in Houston, Texas, or at such other place as the Company may
designate by written notice to the holder of this Option. Any notice or other
communication hereunder to the holder of this Option shall be in writing and
shall be deemed duly given if mailed or delivered to the holder at such address
as he may have on file with the Company.

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in duplicate and its corporate seal to be hereunto affixed by its proper
corporate officers thereunto duly authorized.

 

 

ATTEST:  

LUBY'S, INC.

 

 

 

 

By

 

 

Roy Camberg, General Counsel

 

 

Christopher J. Pappas, President

 

and Corporate Secretary 

 

 

and Chief Executive Officer

 

 

 

ACCEPTED:

 

 

 

Grantee

 